       Case 3:16-md-02741-VC Document 13654 Filed 09/03/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF CALIFORNIA


IN RE: ROUNDUP PRODUCTS                            ) Master File No. 3:16-MD-02741-VC
LIABILITY LITIGATION                               )        MDL No. 2741
                                                   )
_________________________________________ )
THIS DOCUMENT RELATES TO:                          )   VINCE CHHABRIA
                                                   ) U.S. DISTRICT JUDGE
Karen Grieger, Individually, and as Representative )
of the Estate of Gary Grieger, deceased            )
                                                   )
Case No. 3:20-cv-00492-VC                          )
                                                   )


          PROPOSED ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO
                    FILED FIRST AMENDED COMPLAINT


           THE COURT being fully advised on the matter and having reviewed the file and

pleadings in this matter, hereby GRANTS Plaintiff’s Motion for Leave to File Plaintiff’s First

Amended Complaint.

The plaintiff shall file the First Amended Complaint within 7 days of this order.



                         3rd
       SO ORDERED this _________          September, 2021 2020.
                                 day of __________________




                                                     _____________________________
                                                     Honorable Judge Vincent Chhabria
                                                     United States District Court Judge
